Citation Nr: 0926834	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-29 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2008, the Veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.  At that time, the 
Veteran explained that the only issue that he wished to 
pursue was his claim for an increased (compensable) rating 
for his service-connected bilateral hearing loss.  Hearing 
transcript (T.) at 2.  A transcript of the hearing is of 
record.  

This case was previously before the Board in December 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Audiometric testing, performed in July 1999, revealed 
level I hearing in both the left and the right ears.

2.  Audiometric testing, performed in April 2005, revealed 
level I hearing in both the left and the right ears.

3.  Audiometric testing, performed in July 2005, revealed 
level I hearing in both the left and the right ears.

4.  Audiometric testing, performed in December 2005, revealed 
level II hearing in the right ear and level I hearing in the 
left ear.

5.  Audiometric testing, performed in May 2006, revealed 
level IV hearing in the right ear and level I hearing in the 
left ear.

6.  Audiometric testing, performed in February 2009, revealed 
level I hearing in both the left and the right ears.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met for any period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Evaluation

The Veteran seeks a compensable evaluation for service-
connected bilateral hearing loss.  The Veteran contends that 
his bilateral hearing loss is more severe than contemplated 
by a noncompensable evaluation.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

The regulations for rating diseases of the ear were revised 
during the pendency of this appeal, effective June 10, 1999.  
64 Fed. Reg. 25206 (May 11, 1999).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 
(2004).  The amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  Only the prior regulation is used to rate the 
Veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000).

Under the diagnostic criteria in effect at the time the 
Veteran filed his claim for an increased rating and 
currently, evaluations of bilateral defective hearing range 
from noncompensable to 100 percent.  The basic method of 
rating hearing loss involves audiological test results of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1999 & 2008).

At the time the Veteran filed his claim for an increased 
rating, where service connection had been granted for 
defective hearing involving in one ear only and the Veteran 
did not have total deafness in both ears, as in the instant 
appeal, the hearing acuity of the nonservice-connected ear 
was considered to be normal.  38 C.F.R. §§ 3.383, 4.14 
(1999); Boyer v. West, 11 Vet. App. 477 (1998), affirmed 12 
Vet. App. 142 (1999).

The June 1999 revisions amended 38 C.F.R. § 3.383 to provide 
that if impaired hearing is service-connected in one ear 
only, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. §§ 3.383(a)(3), 4.85(f) (1999 & 2008).

The June 1999 revisions also included an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2008).  Under these provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling pursuant to 
38 C.F.R. § 4.86, Diagnostic Code 6100.  The Veteran contends 
that his hearing loss disability is more severe than 
contemplated by a noncompensable evaluation.  In particular, 
the Veteran states that he has difficulty hearing the 
television, telephone, women's voices, children's voices, and 
sounds from behind or either side of the ear.  The Veteran 
reports that he cannot hear his wife and that she has to 
shout for him to hear her.  The Veteran's friend noted that 
the Veteran had difficulty hearing

In July 1999, the Veteran was afforded a VA Compensation and 
Pension (C&P) audiological examination, which revealed pure 
tone threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
35
70
LEFT
15
10
15
25

Pure tone threshold levels averaged 35 decibels for the right 
ear and 16 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 96 percent in his left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level I 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the Veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In November 2000 the Veteran underwent a private audiological 
examination.  However, the Board finds that it may not use 
the results from these tests when evaluating the Veteran's 
current level of auditory impairment because the graphs were 
not accompanied by numerical results.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995).  Furthermore, while speech recognition 
results were provided, it is unclear whether the results 
comply with 38 C.F.R. § 4.85(a) and, therefore, cannot be 
considered.

In a private treatment note, dated in June 2001, the Veteran 
was reported to have moderate to severe sensorineural hearing 
loss, high frequency, in the right ear.

In April 2005, the Veteran underwent a VA outpatient 
audiology examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
55
75
LEFT
25
20
30
45

Pure tone threshold levels averaged 46 decibels for the right 
ear and 30 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 100 percent in his left ear.  The results do 
not represent an exceptional pattern of hearing in either 
ear.  See 38 C.F.R. § 4.86(a).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level I 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the Veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In July 2005, the Veteran was afforded a VA C&P audiological 
examination, which revealed pure tone threshold levels, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
35
75
LEFT
20
25
30
45

Pure tone threshold levels averaged 41 decibels for the right 
ear and 38 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in his 
right ear and 92 percent in his left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level I 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the Veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In December 2005, the Veteran was afforded a VA C&P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
55
80
LEFT
25
25
25
50

Pure tone threshold levels averaged 48 decibels for the right 
ear and 31 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 96 percent in his left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level II hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level I 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the Veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In May 2006, the Veteran underwent a VA outpatient 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
45
70
90
LEFT
20
20
30
45

Pure tone threshold levels averaged 60 decibels for the right 
ear and 29 decibels for the left ear.

While speech recognition results were provided, it is unclear 
whether the results comply with 38 C.F.R. § 4.85(a) and, 
therefore, cannot be considered.  Pursuant to the provisions 
of 38 C.F.R. § 4.85(c), Table VIa, "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold 
Average," is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based only on the 
puretone threshold average.  Table VIa will be used when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86.  

As it was not certified that the use of speech discrimination 
testing is inappropriate and as exceptional patterns of 
hearing impairment are not shown pursuant to 38 C.F.R. 
§ 4.86, Table VIA is not for application.  However, the Board 
notes that if it were applicable, the right ear would have 
Level IV hearing and the left ear would have Level I hearing 
based on the puretone averages.  This corresponds to a 
noncompensable evaluation.

In February 2009, the Veteran was afforded a VA C&P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
55
85
LEFT
20
15
25
45

Pure tone threshold levels averaged 49 decibels for the right 
ear and 26 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in his 
right ear and 94 percent in his left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level I 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the Veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In light of the level I hearing in both the left and right 
ears in July 1999, April 2005, July 2005, and February 2009; 
the level II hearing in the right ear and level I hearing in 
the left ear in December 2005; and the level IV hearing in 
the right ear and level I hearing in the left ear in May 
2006, the Board finds that the current noncompensable (0 
percent disability) evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for hearing 
loss.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  In 
addition, the record contains no evidence showing the Veteran 
is entitled to a higher rating at any point during the 
instant appeal; therefore no staged ratings are appropriate.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for service connection for bilateral hearing loss 
for any period on appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the April 2005 audiology consultation note 
reported that the Veteran indicated that he had difficulty 
with using the phone.  The July 2005 and December 2005 C&P 
examinations were conducted before the examination worksheets 
were revised to include the effects of hearing loss 
disability on occupational functioning and daily life.  
However, the examiners reported that the Veteran indicated 
that he had difficulty hearing when people spoke to him, that 
he felt he could not get what was being said, and that he has 
difficulty understanding speech in degraded listening 
conditions.  The Veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994)(finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  Thus, 
the examination reports did include information concerning 
how the Veteran's hearing loss affected his daily 
functioning.  In addition, the examiner in his report of 
examination dated in February 2009 specifically addressed the 
functional effects of the Veteran's hearing disability 
indicating that the Veteran reported turning everything up 
louder, complained of communication difficulty, and hearing 
road noise but not the noise that is around him.  However, 
the evidence does not show that the Veteran's difficulty 
hearing has resulted in marked interference with employment 
nor has the Veteran demonstrated any prejudice caused by a 
deficiency in the examination.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In regard to claim of entitlement to an increased evaluation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the Veteran that, to substantiate a claim, the Veteran 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
Veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the Veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the Veteran.  Additionally, the 
Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in June 2001, July 2005, October 2005, March 
2006, July 2009, and April 2009 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in July 1999, July 2005, December 
2005, and February 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


